DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019 is acknowledged by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009240016A, hereinafter 016” in view of  Mukai et al. (US 2011/0204849), hereinafter Mukai.
    As to claim 1, 016’ discloses in figures 1-3 (figure 2 is reproduced below):_

    PNG
    media_image1.png
    289
    415
    media_image1.png
    Greyscale

          A charging system of reducing a leakage current [see figure 1], the charging system comprising:
         an on board charger (OBC) [charger 130 can be considered as OBC] receiving an alternating current (AC) power supplied from an external source [AC power is supplied from external source] to charge a vehicle battery  [vehicle battery 10] with the AC power; at least an electric component connected to an output end of the OBC; 
            at least a switch [switches 90 in figure above; see also ¶0035]  selectively connecting the at least an electric component to or from a ground [the switch is connected to ground; see ¶0023 -0024 and 0027; 016’ discloses controlling leakage current that flows from the AC input]
           016’ further discloses the switching is controlling by means of controller [see also 0024. However, 016’ doesn’t explicitly disclose a controller connected to the at least a switch and reducing the leakage 
	Mukai discloses in figure 1, a controller [controller 51; see figure 8]connected to the at least a switch  [switch 56] and reducing the leakage current flowing to the ground by controlling the at least a switch connected to the at least an electric component depending on when the vehicle battery is charged with the AC power [see ¶0092].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add controller means in 016’ apparatus as taught by Mukai in order to provide at a low cost abnormal and leakage controller. 
              As to claim 2, 016’ discloses in figure 2 (see above figure), first and second Y-capacitors [capacitors 174] connected between positive (+) and negative (-) terminals of an input end of one of the at least an electric component and the ground, respectively [the Y-capacitors are connected between (+) and (-) terminals].
          As to claim 3, 016’ discloses in figure 3, wherein one of the at least a switch [switch 90]  is connected between a node between the first and second Y-capacitors and the ground, and selectively connects the first and second Y-capacitors to or from the ground [see figure above].
           As to claim 4, 016’ in combination with Mukai discloses, wherein the controller disconnects the first and second Y-capacitors from the ground by opening the one of the at least a switch when the vehicle battery is being charged with the AC power [016’ discloses using controlling means to control the switches (90) to prevent or reduce leakage/noise; Mukai discloses using the controller to control the switches].

As to claim 5,  016’ discloses in figure above, wherein the at least a switch is disposed between at least one of a plurality of electric components and the ground, when the plurality of electric components are connected to the output end of the OBC, respectively in parallel [see the electrical arrangements of the components in figure above].
         As to claim 6, 016’ in combination with Mukai discloses,  including: Y-capacitors between the positive (+) and negative (-) terminals of the input ends of a plurality of electric components and the ground, respectively, when the plurality of electric components are connected to the output end of the OBC, respectively.
            As to claim 7, 0106’ discloses in figure 2 (see figure above),  wherein the at least a switch is disposed between a node between the Y-capacitors and the ground, and selectively connects the Y-capacitors to or from the ground.
             As to claim 8, 016’ in combination with Mukai discloses, wherein the controller disconnects the Y-capacitors from the ground by opening the at least a switch when the vehicle battery is being charged with the AC power.
         As to claim 9, 016’ in combination with Mukai discloses, wherein the external source includes a power supplier supplying the AC power.
     As to claim 17, 016’ in combination with Mukai discloses,  wherein the OBC is a non-insulation type OBC.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009240016A, hereinafter 016” in view of  Mukai et al. (US 2011/0204849), hereinafter Mukai, further in view of Ishii et al. (US 2015/0236542), hereinafter Ihsii

              As to claim 10, neither 016’ not Mukuai discloses, a filter disposed between the power supplier and the OBC, and filtering a common mode component included in the AC power provided from the power supplier.
        Ishii discloses in figure 1, a filter [filter circuit 101; ¶0024 and disposed between the power supplier and the OBC, and filtering a common mode component included in the AC power provided from the power supplier [see ¶002 and 0024].
               It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use filter circuit in 016’s apparatus as taught by Ishii in order to eliminate unnecessary noise that affects the normal operation of the circuit. 
              As to claim 11, Ishii discloses in figures 1-2, wherein the filter includes a plurality of Y- capacitors [see ¶0024, ¶0032-0036].
             As to claim 12, 016’ in combination with Mukuai and Ishii, wherein the OBC, the at least an electric component and the filter are respectively connected to the ground.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over 016” in view of  Mukai, further in view of  Woo et al. (US 2019/0379229), hereinafter Woo. 
             As to claim 13, Woo discloses in figure 1, further including: third and fourth Y-capacitors [see CCM1 and CCM2  connected between positive (+) and negative (-) terminals of the output end of the OBC, respectively [¶0028 and ¶0047].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use Y-capacitors at the output of the charger of 016’ as taught by Woo in order to reduce low-frequency leakage current.
            As to claim 14, 016’ in combinations with Mukai and Woo, wherein the third and fourth Y-capacitors are disposed between the output end of the OBC and the vehicle battery.

      As to claim 15, 016’ in combinations with Mukai and Woo, wherein the first and second Y-capacitors, and the third and fourth Y-capacitors are respectively connected to each other in parallel.
        As to claim 16, 016’ in combinations with Mukai and Woo, wherein remaining Y-capacitors of the at least a Y-capacitor are connected between the positive (+) and negative (-) terminals of input ends of a plurality of electric components and the ground, respectively, and wherein the third and fourth Y-capacitors are connected to each other in parallel when the plurality of electric components are connected to the output end of the OBC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.